IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-14-00153-CV

                            IN RE ALVIE ROBINSON


                                Original Proceeding



                                       ORDER


      Relator, Alvie Robinson, requests in his Motion for Suspension of Appellate

Rules, filed on June 26, 2014, that this Court suspend the Texas Rule of Appellate

Procedure 9.3(a) requirement to file multiple copies of his pleadings in this proceeding.

Relator had previously filed a similar motion, which was granted by this Court on June

4, 2014, specific only to his Petition for Writ of Mandamus.

      Relator’s motion, filed on June 26, 2014, was not served. A copy of all documents

presented to the Court must be served on all parties to the proceeding and must contain

proof of service. TEX. R. APP. P. 9.5. This requirement includes original proceedings
such as this. However, we use Rule 2 to dispense with the service requirement for this

motion and grant the motion. See TEX. R. APP. P. 2.

       We remind relator that all future documents must be served on all parties to the

proceeding. A copy of a document to be served is not required to be produced by

machine; the copy served may be a duplicate hand-written copy.




                                               PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed December 31, 2014




In re Robinson                                                                   Page 2